       Case 2:17-cv-02317-HLT-JPO Document 83 Filed 11/13/18 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


GEOFFREY GEIST,

        Plaintiff,

v.                                                     Case No. 2:17-cv-02317-HLT

AARON HANDKE
D/B/A FOXPOINT TRUCKS, LLC, et al.,

        Defendants.


                         MEMORANDUM OF LAW IN SUPPORT OF
                     JOINT MOTION TO APPROVE FLSA SETTLEMENT

        The Parties, Plaintiff Geoffrey Geist and Defendants Aaron Handke d/b/a FoxPoint

Trucks, LLC and OTR Leasing, LLC (collectively, “OTR”), have entered into a settlement

agreement (attached as Exhibit 1) in which the Parties have agreed to settle Geist’s claim that he

was: (1) misclassified as administratively exempt from overtime under the Fair Labor Standards

Act (“FLSA”); and (2) terminated in retaliation for exercising rights under the FLSA. The

settlement agreement relating to Geist’s misclassification claim is subject to the Court’s

approval, while the portion relating to Geist’s retaliation claim is not.1 See Dorner v. Polsinelli,

White, Vardeman & Shalton, P.C., 856 F. Supp. 1483, 1488-89 (D. Kan. 1994) (holding that

settlement of FLSA retaliation claims does not require supervision).

        When an employee files suit against his employer to recover unpaid overtime wages

under the FLSA, the parties must present any proposed settlement to the district court for review

and a determination whether the settlement is fair and reasonable. See Lynn's Food Stores, Inc. v.

1
  Although the Parties are submitting a redacted copy of their settlement agreement by excluding portions
solely related to Plaintiff’s FLSA retaliation claim, the Parties will submit an unredacted copy to the
Court for in-camera inspection upon the Court’s request if the Court believes it necessary to understand
the complete terms of the Parties’ settlement agreement.


                                                   1
       Case 2:17-cv-02317-HLT-JPO Document 83 Filed 11/13/18 Page 2 of 4




United States, 679 F.2d 1350, 1353 (11th Cir. 1982). To approve an FLSA settlement, the Court

must find that the litigation involves a bona fide dispute and that the proposed settlement is fair

and equitable to all parties concerned. See id. at 1354. The Court may enter a stipulated judgment

only after scrutinizing the settlement for fairness. See Baker v. D.A.R.A. II, Inc., No. CV–06–

2887–PHX–LOA, 2008 WL 4368913, at *2 (D. Ariz. Sept.24, 2008). The FLSA also requires

that a settlement agreement include an award of reasonable attorney's fees. See Lee v. The

Timberland Co., No. C 07–2367–JF, 2008 WL 2492295, at *2 (N.D. Cal. June 19, 2008).

       1. There is Bona Fide Dispute.

       As evidenced by the Court’s Memorandum & Order denying Plaintiff’s Motion for

Partial Summary Judgment (ECF No. 59), there is a bona fide dispute about whether Plaintiff’s

underwriting job duties were exempt from the FLSA’s overtime requirements. Even if Plaintiff

prevailed on his claim for unpaid overtime wages and received liquidated damages, he would be

entitled to no more than approximately $21,899.99, representing 208 hours of claimed overtime

for which he was not paid. See Exhibit 2 (excerpts from Plaintiff’s answers to Defendants’

interrogatories). Defendants dispute that Plaintiff is owed any amount for unpaid overtime

because his job duties were exempt. And, even if his job duties were not exempt, Defendants

assert that Plaintiff worked much less than alleged, such that his claimed amount due was

overstated.

       In short, the parties dispute whether there is liability – and, if so, the amount of damages

that Plaintiff could recover – and have entered into a settlement agreement as a compromise to

avoid the time, trouble, expense, and uncertainty of continued litigation.

       2. The Settlement is Fair and Equitable to All Parties Concerned.

       The parties believe that the settlement of Plaintiff’s FLSA misclassification claim is

fair and equitable based on Plaintiff’s total claimed damages. The parties have agreed to


                                                 2
      Case 2:17-cv-02317-HLT-JPO Document 83 Filed 11/13/18 Page 3 of 4




settle Plaintiff’s FLSA misclassification claim for a total of $8,855. This amount includes

attorneys’ fees, attorney expenses, wages, and liquidated damages attributed to Plaintiff’s

misclassification claim. Notably, this amount reflects a portion of Plaintiff’s total claimed

damages. Based on the discovery and sworn testimony in this case, Pl aintiff’s damages

attributable to his FLSA misclassification claim represent 7.7% of the total damages that he

is claiming in this lawsuit. Consequently, the parties have allocated 7.7 % of the total

settlement proceeds to Plaintiff’s FLSA misclassification claim.

       The settlement amount represents a compromise amount of what Plaintiff could

stand to recover should he proceed to trial and prevail. By agreeing to settle the case,

Defendants avoid the risk of an adverse judgment and, at the same time, avoid incurring

additional expense associated with defending against Plaintiff’s claims.

       3. The Settlement Agreement Provides for Payment of Plaintiff’s Reasonable
          Attorneys’ Fees.

       The prosecution of both claims in this case required Plaintiff’s counsel to defend or

take 13 depositions.     Additionally, this case required extensive motion practice, as

evidenced by Plaintiff’s motion for partial summary judgment and motions relating to

Plaintiff’s supplementation of his initial disclosures under Rule 26(a) after the close of

discovery. See ECF No. 58. In total, Plaintiff’s counsel spent more than Two-Hundred

hours prosecuting this case.

       Similar to the manner in which the Parties allocated the settlement amount as

settlement of Plaintiff’s FLSA misclassification claim, the amount of attorneys’ fees

allocated in the settlement agreement towards Plaintiff’s FLSA misclassification claim

represent 7.7% of the total settlement amount.      Plaintiff’s counsel’s customary-requested

hourly rate in FLSA cases is $500 per hour for Ryan Paulus and $300 per hour for his partners



                                             3
       Case 2:17-cv-02317-HLT-JPO Document 83 Filed 11/13/18 Page 4 of 4




and associates who assisted him with this case. See Jones et al. v. Wyandot Inc., ECF No. 40,

Case No. 2:14-cv-02112-TJJ (approving these hourly rates for Plaintiff’s counsel in another

FLSA case), such that the amount allocated towards attorneys’ fees towards the settlement of

Plaintiff’s FLSA misclassification claim is reasonable. The amount of attorneys’ fees allocated

to Plaintiff’s counsel for settlement of Plaintiff’s FLSA classification claim under the settlement

agreement represents 50% of the total settlement proceeds on that claim. This is consistent with

Plaintiff’s counsel’s typical and customary contingency fee agreement with clients. Under these

circumstances, the amount of attorneys’ fees and costs allocated under the settlement agreement

are reasonable.

       Finally, Plaintiff’s counsel also incurred $513.37 in out-of-pocket costs and expenses

attributable to Plaintiff’s FLSA misclassification claim (i.e., this amount represents 7.7% of the

total costs Plaintiff’s counsel incurred to prosecute Plaintiff’s claims). This amount was also

allocated under the Parties’ settlement agreement as settlement of Plaintiff’s claim for costs

incurred in prosecuting his FLSA misclassification claim.

       For these reasons, the Parties respectfully request that the parties’ Joint Motion to

Approve FLSA Settlement be GRANTED.

       Respectfully Submitted By:

CORNERSTONE LAW FIRM                                SEYFERTH BLUMENTHAL & HARRIS LLC

 /s/ Ryan M. Paulus                                  /s/ Michael L. Blumenthal
Ryan M. Paulus                                      Michael L. Blumenthal KS Bar No. 18582
8350 North St. Clair Avenue – Suite 225             4801 Main Street, Suite 310
Kansas City, Missouri 64151                         Kansas City, Missouri 64112
Telephone: (816) 581-4040                           Telephone:     816.756.0700
Facsimile: (816) 741-8889                           Facsimile:     816.756.3700
Email: r.paulus@cornerstonefirm.com                 Email:         mike@sbhlaw.com

ATTORNEY FOR PLAINTIFF                              ATTORNEY FOR DEFENDANTS




                                                4
